DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.
 
Response to Amendment
The amendments and remarks, filed on 2/18/2021, has been entered.  Applicant’s amendments to the claims have overcome the 112(b) rejection of claims 29 and 30. 
As to the amendments and remarks, filed on 2/18/2021, the previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.

Claim Status
Claims 29-34 are pending and being examined and claims 1-28 are cancelled. 

Claim Objections
Claim 32 is objected to because of the following informalities:  claim 32 reads “an alkyl alcohol wherein said alkyl group has from 1 to about 6 carbon atoms;” should be read “an alkyl alcohol wherein said alkyl group has from 1 to about 6 carbon atoms,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the ainventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation “metal nanoparticles consisting essentially of…carbon dots” in lines 3-4 which is unclear.  Examiner indicates that the instant specifications, specifically para [28] on pp 8, states “non-metallic nanoparticles such as carbon dots”.  How is the metal nanoparticles consisting essentially of carbon dots when carbon dots are non-metallic?  The recited claim contradicts the instant specifications, thus the limitation is unclear.  Claims 30-34 are rejected by virtue of their dependency on claim 29.
Claim 29 recites the limitation “a plurality of metal nanoparticles consisting essentially of gold, silver, platinum, or palladium, or carbon dots, or any combination thereof” in lines 3-4.  Examiner indicates that the instant specifications, specifically para [28] on pp 8, recites “layers comprise metal nanoparticles”.  It is unclear to the examiner what “consisting essentially of” is attempting to define as the specification does not provide guidance for interpretation.  What is included and excluded from the list of metal nanoparticles?  Applicant does not differentiate the basic and novel characteristics in the recited specification and claim, thus the limitation is unclear as to what the basic and novel 
Claim 32 recites the limitation “wherein said solvent comprises xylene, o-xylene, a mixture of water and alkyl alcohol…a mixture of water and glycerol, or a mixture of water and ethylene glycol, or any combination thereof” in lines 2-5.  Is the solvent required?  Claim 29 recites “and optionally a solvent” in line 6, thus the limitation is not required.  However, applicant claims the optional solvent in claim 32, thus the limitation is unclear.  Claims 33-34 are rejected by virtue of their dependency on claim 32. 
Claim 34 recites the limitation “wherein said solvent is o-xylene, methanol, or said mixture of water and ethylene glycol” in lines 2-3.  Is the solvent required?  Claim 29 recites “and optionally a solvent” in line 6, thus the limitation is not required.  However, applicant claims the optional solvent in claim 34, thus the limitation is unclear.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Mixed-ligand nanoparticles of chlorobenzenemethanethiol and n-octanethiol as chemical sensors”, Sensors and Actuators B: Chemical, volume 106, Issue 1, pp 189-198; hereinafter “Kim”) in view of Kukkola et al (“Inkjet-printed gas sensors: metal decorated WO3 nanoparticles and their gas sensing properties”, Journal of Materials Chemistry, 2012, volume 22, pps 17878-17886; hereinafter “Kukkola”; previously of record), and in further view of Hegmann et al (US 20160060529 A1; hereinafter “Hegmann”; previously of record). 
Regarding claim 29, Kim teaches an a solution for detecting hazardous and non-hazardous gas or vapor (Kim; Abstract; Introduction; Experimental; pp 190-191; mixed-ligand gold nanoparticles of 
a plurality of metal nanoparticles (Kim; Abstract; pp 189; gold nanoparticles) consisting essentially of gold, silver, platinum, or palladium, or carbon dots, or any combination thereof (Kim; Abstract; pp 189; gold nanoparticles), said nanoparticles having an average core diameter of about 0.5 to about 20 nanometers (Kim; Results and Discussion; pp 193; average diameters of the nanoparticles thus prepared were 3.4 nm, 3.2 nm, and 3.2 nm); 
said solution comprising ligands (Kim; Experimental; scheme 1; pp 190-191; mixed-ligand nanoparticle composed of CBMT and OT), and optionally a solvent (Kim; Experimental; scheme 1; pp 190-191; dispersed into acetonitrile; examiner indicates that the mixed-ligand nanoparticle may be dried.  However, the nanoparticles remain as a solution which is used to fabricate electrodes), said ligands being adhered to said nanoparticle by a chemical bond (Kim; Experimental; scheme 1; pp 190-191; mixed-ligand nanoparticle composed of CBMT and OT); said ligands being capable of detecting the one or more hazardous or non-hazardous gases or vapors; said hazardous gases comprising a halogen, cyanine, hydrazine, phosgene, dimethylsulfide, dimethyl selenium, aliphatic amine, or any combination thereof (Kim; Fig. 4; pp 195; analyte vapors used were 1-propanol, acetone, cyclohexane).  Examiner indicates that the recited language of what the ligands are capable of is functional and that the ligands of Kim are capable of detecting hazardous and non-hazardous gases.  Further, examiner indicates that the listed hazardous gases are not required because the hazardous or non-hazardous gases are not positively recited and are a function of ligand detection, and additionally, the ligand must only be capable of detecting any gas as all gases would be categorized into either hazardous or non-hazardous.  
Kim does not teach the solution being an ink-jet printable solution. 
However, Kukkola teaches an ink-jet printable solution for detecting a hazardous or non-hazardous gas or vapor (Kukkola; Abstract) comprising: a plurality of metal nanoparticles (Kukkola; 3 nanoparticles), said nanoparticles having an average core diameter of about 0.5 to about 20 nanometers (Kukkola; Results and Discussion; pp 17880; Fig. 2; decomposition of metal-precursors impregnated on WO3 nanoparticles resulted in formation of particles with size between 1-4nm, 2-5 nm, and 1-2 nm from AgNO3, Pd(C5H7O2)2, and Pt(C5H7O2)2 precursors, respectively); said solution comprising optionally a solvent (Kukkola; Experimental; pp 17880; mixed with deionized water).  It would have been obvious to modify the nanoparticle solution of Kim to be an ink-jet printable solution as taught by Kukkola, because Kukkola teaches that the inkjet solutions can localize nanomaterials in an area-selective manner on virtually any kind of surfaces (Kukkola; Abstract; pp 17878) and inkjet printing produces different types of sensor devices with high throughput, it is also a cost effective approach (Kukkola; Conclusion; pp 17885). 
Modified Kim does not teach a viscosity of from about 5 to about 20 cPs and a surface tension from about 20 to 50 dyne per centimeter and said ink-jet solution capable of being printed on a nematic liquid crystal.
However, Hegmann teaches an analogous art of a Ink-jet printable composition (Hegmann; Abstract; para [36]; sensors require patterned alignment surfaces) having a viscosity of from about 5 to about 20 cPs (Hegmann; para. [38]; viscosity in a range generally of about 7 to about 15 cPs) and a surface tension from about 20 to 50 dynes per centimeter (Hegmann; para. [38]; surface tension…preferably from about 28 to about 42 dynes) and said ink-jet solution capable of being printed on a nematic liquid crystal (Hegmann; para [19]; NPs printed on one of the surfaces featuring a homogeneous alignment layer).  It would have been obvious to have modified the solution of modified Kim to have the solution’s viscosity of from about 5 to about 20 cPs and the solution’s surface tension from about 20 to 50 dynes per centimeter as taught by Hegmann, because Hegmann teaches that if the viscosity or surface tension is out of the manufacturer’s recommended range, it becomes extremely difficult to print with acceptable precision (Hegmann; para [75]).  Further, it would have been obvious to 
Note: The instant Claims contain a large amount of functional language (ex: "capable of… "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 30
Regarding claim 31, modified Kim teaches the ink-jet printable solution according to claim 29 (the ink-jet printable solution of modified Kim is modified to have the viscosity and surface tension range taught by Hegmann discussed in claim 29), wherein the viscosity of said solution is from about 8 to about 14 cPs (Hegmann; para. [38]; viscosity in a range generally of about 7 to about 15 cPs) and wherein said ligand comprise an aliphatic thiol wherein said aliphatic group has from about 1 to about 20 carbon atoms (Kim; scheme 1; ligands are n-octanethiol and chlorobenzenemethanethiol).  Examiner indicates that the ligand comprise an aliphatic thiol; or a non-aliphatic thiol; or an amino acid; or a thioglycolic acid; or a cysteine; or an aliphatic thiol; or an alkylated phthalimide; or a weak ligand, citric acid, or any combination of said ligands. 
Regarding claim 32, modified Kim teaches ink-jet printable solution according to claim 31, wherein said particle size of said nanoparticles is from about 1 to about 10 nanometers (Kim; Results and Discussion; pp 193; average diameters of the nanoparticles thus prepared were 3.4 nm, 3.2 nm, and 3.2 nm). 
Modified Kim does not teach said solvent comprises xylene, o-xylene, a mixture of water and an alkyl alcohol wherein said alkyl group has from 1 to about 6 carbon atoms, a mixture of water and glycerol, or a mixture of water and ethylene glycol, or any combination thereof. 
However, Hegmann teaches an analogous art of a Ink-jet printable composition (Hegmann; Abstract; para [36]; sensors require patterned alignment surfaces) with a solvent comprising xylene, o-xylene, a mixture of water and an alkyl alcohol wherein said alkyl group has from 1 to about 6 carbon atoms, a mixture of water and glycerol, or a mixture of water and ethylene glycol, or any combination thereof (Hegmann; para. [14, 40]; o-xylene is a suitable solvent).  It would have been obvious to one of ordinary skill in the art to have modified the solvent of modified Kim to have solvent that is o-xylene as taught by Hegmann, because Hegmann teaches that the o-xylene has a viscosity and surface tension 
Regarding claim 33, modified Kim teaches the ink-jet printable solution according to claim 32 (the ink-jet printable solution of modified Kim is modified to have the viscosity and surface tension range taught by Hegmann discussed in claim 29), wherein the viscosity of said solution is from about 10 to about 12 cPs (Hegmann; para. [38]; viscosity in a range generally of about 7 to about 15 cPs), and wherein the surface tension thereof is from about 30 to about 40 dynes per centimeter (Hegmann; para. [38]; surface tension…preferably from about 28 to about 42 dynes). 
Regarding claim 34, modified Kim teaches the ink-jet printable solution according to claim 33 (the ink-jet printable solution of modified Kim is modified to have the viscosity and surface tension range taught by Hegmann discussed in claim 29, the ink-jet printable solution of modified Kim is modified to have the o-xylene as the solvent taught by Hegmann discussed in claim 32), wherein said solvent is o-xylene, methanol, or said mixture of water ethylene glycol (Hegmann; para. [14, 40]; o-xylene is a suitable solvent).
	
Response to Arguments
Applicant’s arguments towards the prior art filed 12/29/2020 have been considered but are moot because the arguments are towards the amended claims and not the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798